UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1981


In re: DAMON EMANUEL ELLIOTT,

                    Petitioner.



               On Petition for Writ of Mandamus. (8:18-cv-03027-PJM)


Submitted: January 23, 2020                                       Decided: January 27, 2020


Before WYNN, DIAZ, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Damon Emanuel Elliott, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Damon Emanuel Elliott petitions for a writ of mandamus seeking an order from this

court directing the district court to act on his civil action, which he filed in the district court

in October 2018. Mandamus relief is a drastic remedy and should be used only in

extraordinary circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United

States v. Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is

available only when the petitioner has a clear right to the relief sought. In re First Fed.

Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

       The district court’s docket establishes that Elliott’s civil action is proceeding and

reveals no undue delay in the district court. Accordingly, we deny the mandamus petition.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            PETITION DENIED




                                                2